                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5:19-cv-67-BO

PURYEAR TRANSPORTATION                        )
COMPANY, INC. , PURYEAR TANK                  )
LINES , INC ., and HAROLD A.                  )
PURYEAR TRUCKING CO.,                         )
                          Plaintiffs,         )
                                              )
V.                                            )                       ORDER
                                              )
UNITED STATES OF AMERICA,                     )
                     Defendant.               )



       This cause comes before the Court on the government ' s motion [DE 33] for the Court to

vacate its previous order partially denying the government's motion to dismiss.

          On August 27, 2019, the Court granted in part and denied in part the government' s motion

to dismiss plaintiffs ' claims . DE 19. The Court dismissed the claims of Puryear Transportation

Company and Puryear Tank Lines but denied the motion with respect to Puryear Trucking. The

government moved for the Court to reconsider its order. The Court denied this motion in November

20 19. In December 20 19, the government received notice of a state court judgment that potentially

has preclusive effect in this case on issues favorab le to the government.

       The government fi led the instant motion on January 29 , 2020, again asking the Court to

change its August 20 19 order. In the motion, the government represents that although the parties

have agreed to resolve the case, the government would not support a dismi ssal by Puryear Trucking

under Federal Rule of Civil Procedure 41(a)( l )(ii) until after the Court disposes of the instant

motion.
       The Court will not vacate or alter its August 2019 order. The parties should either stipulate

to a dismissal under Rule 4 1(a)(l )(i i) or Puryear Trucking should move for vo luntary dismissal by

court order under Rule 41 (a)(2). Otherwise, the parties should file their Joint Di scovery Plan by

March 31, 2020.

       The Government ' s motion to vacate [DE 33) is DE IED. The motion for extension of time

to fi le a joint discovery plan [DE 31] is DENIED AS MOOT.



SO ORDERED, this        r      day of March, 2020




                                                 2
